Opinion issued August 25, 2011
 

In
The
Court of
Appeals
For
The
First District
of Texas
————————————
NO. 01-06-00490-CV
———————————
THE UNIVERSITY OF HOUSTON, Appellant
V.
STEPHEN
BARTH,
Appellee

 

 
On Appeal from the 113th
District Court
Harris County, Texas

Trial Court Case No. 0134089
 

 
 
O P I N I O N
Stephen Barth obtained a
judgment awarding damages and attorney’s fees against the University of Houston
(“University”) based on a jury’s finding that the University, Barth’s employer,
had violated the Texas Whistleblower Act.[1]  On original submission, we held that the
University had waived its liability challenge to the judgment because it had
failed to dispute all bases on which the jury could have found that the
University violated the Whistleblower Act.[2]  
After our opinion issued, the Supreme Court of Texas decided
State v. Lueck in which it held that
the elements of the Whistleblower Act must be considered to determine not only
liability, but also subject-matter jurisdiction.[3]
 Based on its holding in Lueck, the Supreme Court remands this
case to us to determine whether “Barth’s claims meet the Whistleblower Act’s
jurisdictional requirements for suit against a governmental entity and, thus,
whether the trial court had jurisdiction over Barth’s suit.”[4]  
          After conducting the review mandated
by the Supreme Court, we hold that the trial court had subject-matter
jurisdiction and affirm the trial court’s judgment.
Factual & Procedural
Background
          Steven Barth is a tenured
professor in the
University of Houston’s Conrad N. Hilton College of Hotel Management (“the
College”).  In 1998 and early 1999, the
College’s business manager, David Gilkeson, told Barth that the dean of the
College, Alan Stutts, had engaged in questionable accounting practices,
mishandled University funds, and entered into an unauthorized contract for
services on behalf of the college.  Specifically,
Gilkeson told Barth that he was concerned about the following accounting
practices that he attributed to Stutts: (1) money donated by the Hilton
Foundation and earmarked for renovation of the University Hilton was used to
pay for expenses not related to the renovation; (2) Stutts had not followed
University procurement policies and procedures when he had entered into a
contract for public relations services; (3) money held in the University food
and beverage account was used to pay for services rendered under a public
relations contract; and (4) expenditures made on the public relations contract
were improperly certified.  Gilkeson was concerned
because these questionable practices resulted in deficits in the College’s
operations.  Gilkeson told Barth that he
feared that the deficits would be attributed to him and that he might lose his
job.
          Barth was aware that the written
policy governing the University of Houston System, as found in the System
Administrative Memorandum, commonly referred to as “the SAM,” provided that “all
employees of the University of Houston System . . . have an
obligation to report any suspected theft, fraud, embezzlement, destruction of
property or any other irregularity causing a loss of cash, property or any
other asset of the university.”  Barth
was also aware that the SAM warns that employees who are aware of criminal
activity against the University and fail to report it, may be subject to
disciplinary action.  The SAM requires
that the University employee report the criminal conduct to one of the officials
identified in the SAM.  These include the
University police, the University’s general counsel, and its chief financial
officer.  
Being the dean of the College, Stutts was Barth’s
supervisor.  Nonetheless, in March 1999,
Barth reported Stutts’s alleged fiscal improprieties to Randy Harris, the
University’s chief financial officer, and to its general counsel, Dennis Duffy.  In May 1999, Barth also reported Stutts’s
conduct to Don Guyton, the University’s internal auditor and to Elaine
Charlson, the associate provost.  
          As his supervisor, Stutts completed
Barth’s annual evaluation for the 1998–1999 academic year on June 17, 1999.  In the evaluation, Stutts gave Barth a
“marginal” rating with respect to “grantsmanship,” which pertained to Barth’s
success in obtaining outside grants for the college.  The marginal rating adversely affected the
merit raise received by Barth.  
          In 1999, Barth was also denied funds
for travel related to his position.  In
addition, after Barth reported Stutts’s conduct, Stutts withdrew his
participation in a symposium created by Barth from which Barth received $10,000
in annual compensation.  After Stutts
stopped participating, one of the symposium’s sponsors withdrew its support in
December 1999, and the 2000 symposium was cancelled.  
          On March 10, 2000, Barth filed a
grievance with the University’s grievance committee.  In the grievance, Barth asserted, “Dean
Stutts has retaliated against me for making the university administration aware
of inappropriate and/or illegal administrative actions by his
administration.”  The following were
among the “retaliatory actions taken by Dean Stutts” cited by Barth: (1)
“denial of travel dollars”; (2) “arbitrary and capricious evaluation
(disparately imparting [sic] me by denying at least $600–$1,000 increase in
salary)”; and (3) “withdrawing support for my initiatives including the
Hospitality Legal Symposium, causing its cancellation and a loss of reputation
in the industry.”  
          In June 2000, Barth reported Stutts’s
conduct to the University’s police department. 
However, no criminal charges were ever filed against Stutts. 
          On August 17, 2000, Barth filed a
second grievance asserting that Stutts had again retaliated against him by giving
Barth a lower-than-deserved merit evaluation for the 1999–2000 academic year.  This adversely affected his salary increase
for the year 2001.  Neither of Barth’s grievances
was successfully resolved through the University’s internal grievance process.  
          In 2001, Randy Harris, the
University’s chief financial officer, requested University internal auditor Don
Guyton to audit Barth’s reports that Stutts had violated state civil and
criminal law as well as University policy. 
Among his reports, Barth had told University officials that he believed
that Stutts had violated Texas Penal Code section 37.10, which provides that
tampering with a government document is a criminal offense.[5]
 Barth claimed that Stutts had violated
that section by making false statements on government payment vouchers.
In his audit report, Guyton concluded that (1) charges
made to the University Hilton Hotel renovation account should have been charged
to other accounts; (2) the expenditure vouchers associated with the public
relations contract were not properly certified; (3) the College had improperly
processed an amended food service contract; and (4) there had been no violation
of Penal Code section 37.10.  
The audit also found that Stutts had entered into a
public relations contract without following University and state procurement
criteria.  In addition to failing to
comply with the University’s MAPP and with state regulations, the public
relations contract had not been processed through the University’s Contract
Administration Department, had not been approved by the University’s general
counsel, and had not been presented to the Board of Regents.  These failures were violations of the SAM,
specifically SAM 03.A.05.
Soon after the audit was published, Barth sued the
University.  He alleged, as he had in his
grievances, that the University had retaliated against him for reporting
Stutts’s improper actions.  Barth asserted
that the retaliation resulted in an adverse employment action against him.  This included receiving a lower-than-deserved
merit evaluation, resulting in a denial of a pay raise.  Barth claimed that the University’s action
was a violation of the Whistleblower Act. 
The University filed a plea to the jurisdiction
seeking dismissal of Barth’s suit.  The
University asserted, inter alia, that Barth had not timely initiated the
grievance process, as required by the Whistleblower Act, thereby depriving the
trial court of subject-matter jurisdiction. 

The trial court denied the University’s plea to the
jurisdiction.  We affirmed the denial in University
of Houston v. Barth, holding that issues of fact existed regarding whether
Barth had timely initiated the grievance process and regarding whether Barth had
suffered adverse employment actions.  178
S.W.3d 157, 164 (Tex. App.—Houston [1st Dist.] 2005, no pet.).
The case was ultimately tried to a jury.  At trial, Barth asserted three specific grounds
to support his whistleblower claim: (1) retaliation for his report to University
officials that Stutts violated the Texas Penal Code; (2) retaliation for his
report to University officials that Stutts violated the University’s internal
rules, including the MAPP and the SAM; and (3) retaliation for his report to University
officials that Stutts had violated state statutes and regulations governing the
administration of government contracts.  The
jury found that the University had violated the Whistleblower Act.  However, the jury charge did not require the
jury to reveal on which of Barth’s grounds it had made its liability finding
against the University.  The jury also found
that Barth was entitled to actual damages totaling $40,000, as well as $245,000
in attorney’s fees for trial preparation and attendance, and $20,000 for
appellate attorney’s fees.  The trial
court rendered judgment on the jury’s findings. 

The University appealed to this Court.  It asserted that the trial court lacked
jurisdiction because Barth had not timely filed his grievances.  Barth
v. Univ. of Houston, 265 S.W.3d
607, 610 (Tex. App.—Houston [1st Dist.] 2008, pet. granted).  We held that Barth had not timely filed his
first grievance, but that he had timely filed his second grievance.  Id.
at 612–14.  
The University also challenged its liability to Barth
by asserting that the evidence was legally insufficient to support the jury’s
finding with regard to each element of the Whistleblower Act.  Id.
at 615.  We overruled the University’s
sufficiency-of-the-evidence challenge because the University had not challenged
each ground on which Barth had asserted his whistleblower claim, and the charge
had not required the jury to indicate on which ground it found that the
University had violated the Whistleblower Act. 
Id. at 615–16.  Specifically, the University
had not challenged Barth’s claim that the University had retaliated against him
for his report to University officials that Stutts’s actions had violated state
statutes and regulations governing the administration of government contracts.  Id. at
616.  One justice dissented, stating that
the University had adequately challenged all bases on which the jury could have
based its liability finding.  See id. at 618–623 (Alcala, J.,
dissenting).
Following our opinion, the Supreme Court of Texas
decided State v. Lueck, 290 S.W.3d
876 (Tex. 2009).  The court held that the
elements of a whistleblower claim “can be considered to determine both
jurisdiction and liability.”  Id. at 883 (citing Tex. Gov’t Code Ann. § 554.002(a)
(Vernon 2004)).  
In its petition for review, the University relied on Lueck, asserting that the trial court
lacked subject-matter jurisdiction over this case because Barth had not proven
the elements of his whistleblower claim. 
The supreme court granted the University’s petition for review and
remanded this case to us.  See Barth v. Univ. of Houston, 313
S.W.3d 817, 818 (Tex. 2010).  In its per
curiam opinion, the supreme court stated, “The University challenges whether
the trial court had jurisdiction.”  Id.  Citing Lueck,
the supreme court held that “whether Barth’s reports to University officials
are good-faith reports of a violation of law to an appropriate law-enforcement
authority is a jurisdictional question.” 
Id.  The court stated, “Jurisdiction may be raised
for the first time on appeal and may not be waived by the parties.”  Id. (citing
Tex. Ass’n of Bus. v. Tex. Air Control Bd.,
852 S.W.2d 440, 445 (Tex. 1993)).  The
supreme court reversed our judgment and remanded the case to us “to determine
whether, under the analysis set forth in Lueck,
Barth’s claims meet the Whistleblower Act’s jurisdictional requirements for
suit against a governmental entity and, thus, whether the trial court had
jurisdiction over Barth’s suit.”  Id.  In its brief on remand, the University
presents one global issue, as follows: “Did Barth present evidence to support
each element of his Whistleblower Act claim, thus establishing the courts’
jurisdiction over his claim?”
Standard of Review
Whether a court has subject-matter
jurisdiction is a question of law.  Texas Dep’t of Parks & Wildlife v.
Miranda, 133 S.W.3d 217, 226 (Tex. 2004).  The determination of whether a trial court has
subject matter jurisdiction begins with the pleadings.  Id.  The pleader has the initial burden of alleging
facts that affirmatively demonstrate the trial court’s jurisdiction to hear the
cause.  Id.  When the facts
underlying the merits and subject-matter jurisdiction are intertwined, the
court determining jurisdiction may consider evidence necessary to resolve the
jurisdictional issues.  See Bland
Independent School Dist. v. Blue, 34 S.W.3d 547, 555 (Tex. 2000).  When an appellate court questions subject-matter
jurisdiction for the first time on appeal, it must construe the petition in
favor of the party, and, if necessary, review the entire record to determine if
any evidence supports jurisdiction.  See Tex. Ass’n of Business v. Tex. Air
Control Bd., 852 S.W.2d at 446.
 
 
The Whistleblower Act 
A.      The Law 
The immunity provision in the
Whistleblower Act provides as follows:
A public employee who alleges a violation of this chapter
may sue the employing state or local governmental entity for the relief
provided by this chapter.  Sovereign
immunity is waived and abolished to the extent of liability for the relief
allowed under this chapter for a violation of this chapter.
 
Tex. Gov’t Code Ann.
§ 554.0035 (Vernon 2004).  Thus, section
554.0035 imposes two requirements to waive a governmental entity’s immunity and
vest a court with jurisdiction: (1) the plaintiff must be a public employee,
and (2) he must allege a “violation of this chapter.”  Lueck,
290 S.W.3d at 881.  Section 554.002 of
the act sets out the standard for a “violation of this chapter.”  Id.  The elements of section 554.002 are
“necessarily” considered as jurisdictional facts “in order to ascertain what
constitutes a violation, and whether that violation has actually been alleged.”
 Id.
Section 554.002 of the
Whistleblower Act provides as follows:
(a)  A state or
local governmental entity may not suspend or terminate the employment of, or
take other adverse personnel action against, a public employee who in good
faith reports a violation of law by the employing governmental entity or
another public employee to an appropriate law enforcement authority.
 
(b)  In this
section, a report is made to an appropriate law enforcement authority if the
authority is a part of a state or local governmental entity or of the federal
government that the employee in good faith believes is authorized to:
 
(1) regulate under or enforce the
law alleged to be violated in the report; or
 
(2) investigate or prosecute a
violation of criminal law.
 
Tex. Gov’t Code Ann.
§ 554.002 (Vernon 2004).
As found in section 554.002(a),
“good faith” means “that (1) the employee believed that the conduct reported
was a violation of law and (2) the employee’s belief was reasonable in light of
the employee’s training and experience.”  Wichita
County v. Hart, 917 S.W.2d 779, 784 (Tex. 1996).  The test’s first element is subjective and
ensures that a whistleblower claimant believed that he was reporting an actual
violation of the law, while the test’s second element is objective and ensures
that the claimant received the act’s protection only if a reasonably prudent
employee in similar circumstances would have believed that the facts as
reported were a violation of the law.  Id. at 784–85; City of Houston v. Levingston, 221 S.W.3d 204, 218 (Tex. App.—Houston [1st Dist.]
2006, no pet.).  Under section 554.002(b),
“good faith” means that (1) the employee subjectively believed the governmental
entity was authorized to regulate under or enforce the law alleged to be
violated in the report, or investigate or prosecute a violation of criminal law,
and (2) the employee’s belief was objectively reasonable in light of the
employee’s training and experience.  Tex. Dep’t of Transp. v. Needham, 82
S.W.3d 314, 320–21 (Tex. 2002); Levingston,
221 S.W.3d at 219.
B.      Analysis: Good Faith Report of Violation
of the SAM
          Among the alleged
law violations reported by Barth to University officials was Stutts’s conduct
of entering into a public relations contract on behalf of the College without
following the University’s standard procurement protocol, as provided in the
SAM.  As determined by Guyton in his audit
report, Stutts’s conduct was a violation of the SAM, specifically SAM 03.A.05.  
The University asserts that Barth’s
report of a SAM violation cannot support his whistleblower claim because (1) the
SAM is not a “law” for purposes of the Whistleblower Act, and (2) Barth did not
report the alleged SAM violation to an appropriate law enforcement authority,
as defined by the act.  See Tex. Gov’t Code. Ann. § 554.002.  
          1.       Violation
of a “Law”
As defined in the Whistleblower
Act, a “law” is a state or federal statute, a local ordinance, or “a rule
adopted under a statute or ordinance.”  Tex. Gov’t Code Ann. § 554.001(1).  Barth does not contend that a SAM is a state
or federal statute or a local ordinance; rather, the parties dispute whether the
SAM is a “rule adopted under a statute or ordinance.”  See id.
§ 554.001(1)(C).
          The
University of Houston is a legislatively-created university.  See Tex. Educ. Code Ann. § 111.01 (Vernon
2002).  The University campus at which
Barth is a tenured professor is part of the University of Houston System, which
is governed by the Board of Regents of the University of Houston.  See id.
at § 111.20 (Vernon 2002).  The
Board of Regents is empowered by the Texas Legislature to “enact bylaws, rules,
and regulations necessary for the successful management and government of the
university.”  See id. at § 111.35 (Vernon 2002).
          This Court
has previously held, “Since the Board of Regents of the University of Houston
is authorized by statute to enact bylaws, rules and regulations necessary to
the government of the University, its rules are of the same force as would be a
like enactment of the legislature.”  Fazekas
v. Univ. of Houston, 565 S.W.2d 299, 304 (Tex. App.—Houston [1st Dist.] 1978, writ ref’d n.r.e.).  The University asserts that this case is
unlike Fazekas.  It points out, “In Fazekas, there was evidence before the court that the University’s
Board of Regents had revised the policy at issue in that case.”  See id.
at 303.  The University contends that
there is no evidence in the record to show that the SAM was adopted or revised
by the Board of Regents.  We disagree.
As background, Guyton testified, 
You have three levels of policies.  You have the Board policies, which the Board
of Regents develops, and then you have the System policies, which is the
system, the University of Houston system, that level.  And then you have the campus.  Each of the campuses are [sic] under the
System.  So that’s the campus level
policy.
 
With respect to promulgation of the administrative rules
found in the SAM, the following exchange occurred at trial:
[Barth’s counsel:] 
The Board has their own policies?
 
[Guyton:]  Right.
 
Q.  But pursuant to
those policies, they are policies that are established for the University of
Houston System as a whole, correct?
 
A.  That’s correct.
 
Q.  And there are
also policies that, pursuant to the
Board’s authority, that are policies and rules that are issued for each
component of the University of Houston System?
 
A.  That’s correct.
 
(Emphasis added.)
Guyton’s testimony that the
policies “that are established for the University of Houston System as a
whole,” i.e., the SAM, provides some evidence that the administrative policies
in the SAM are rules or regulations adopted by the Board of Regents.  Because the Board has legislative authority to
enact rules and regulations, the administrative rules set forth in the SAM, pursuant
to the Board’s authority, are laws for purposes of Whistleblower Act.  See Tex. Educ. Code Ann. § 111.35; Tex. Gov’t Code Ann. § 554.001(1)(C); Fazekas, 565 S.W.2d at 304; see also Barth, 265 S.W.3d at 625 (Alcala, J., dissenting) (concluding that
the SAM is a law under the Whistleblower Act). 
We conclude that, as defined by the Whistleblower Act, Barth reported a
violation of the law when he reported Stutts’s SAM violations.  
          2.       Report
to Appropriate Law Enforcement Authority
          The
University also asserts that Barth did not report the violation of the SAM to an appropriate
law enforcement authority.[6]  Barth points out that he reported Stutts’s conduct
of entering into a public relations contract on behalf of the College without
following the University’s standard procurement protocol to Randy Harris, the
University’s chief financial officer.  Guyton’s
audit found this conduct to be a violation of SAM 03.A.05. 
Barth asserts that Harris was an appropriate law enforcement authority to
whom to report the SAM violation.  He
points to evidence showing that Harris had the authority to enforce the SAM provisions
pertaining to the administration of the University’s financial matters.  
          As correctly
stated by the University, a whistleblower claimant must have reported a
violation of law to an “appropriate law enforcement authority.”  Tex. Gov’t
Code Ann. § 554.002(a).  An
entity is an appropriate law enforcement authority if it is “part of a state or
local governmental entity or of the federal government that the employee in
good-faith believes is authorized to (1) regulate under or enforce the law
alleged to be violated in the report; or (2) investigate or prosecute a
violation of criminal law.”  Id. § 554.002(b); see also Needham, 82 S.W.3d at 320. 
Because the SAM is not a criminal law, Barth needed to show that he
reported the SAM violation to a party that could regulate under or enforce the SAM.  See Tex. Gov’t Code Ann. § 554.002(b).  Barth contends that University chief
financial officer Randy Harris was an appropriate law enforcement authority for
purposes of establishing his whistleblower claim because Harris was authorized
to enforce the SAM provisions governing financial matters, including SAM
03.A.05.
          At trial, internal
auditor Guyton was asked twice whether Harris had the authority to enforce the
University’s rules regarding financial affairs. 
He responded in the affirmative each time.  Guyton also agreed that, if the University’s
financial rules are violated, Harris, as chief financial officer, is authorized
to take action.  In addition, Barth’s
testimony indicates that he reported Stutts’s conduct to Harris, in part,
because he knew that Harris had the ability to enforce University rules
relating to financial matters.  Barth had
served on the faculty senate.  From this
experience, Barth was aware that Harris had authority to regulate and to enforce
the University’s “financial guidelines.” 

          In its
briefing, the University asserts that the testimony indicating that Harris had
the authority to enforce the University’s financial rules is not specific
enough to show that that he had the authority to enforce the applicable SAM
provisions.  The University argues that
such testimony could be interpreted to mean that Harris had authority to
enforce only the financial rules found in the MAPP but did not have the
authority to enforce those found in the SAMs.[7]  We disagree. 

The record shows that the
administrative rules governing financial matters at the University are found in
the MAPP and the SAM.  Guyton’s audit
report indicates that Stutts’s conduct violated both the MAPP and the SAM provisions
governing the administration of financial matters.  Thus, it is most logical to infer from
Guyton’s and Barth’s testimony regarding Harris’s authority to enforce the
University’s financial rules, that Harris could enforce all University rules governing financial matters; that is, Harris
could enforce both the MAPP and the SAM provisions governing the administration
and regulations of financial matters at the University.  
In addition, Barth’s position that Harris
had the authority to enforce the SAM provisions governing financial matters is
supported by Guyton’s audit report.  The
report states that the audit was conducted at Harris’s request.  The final audit report indicates that it was addressed
to Harris.  The report further indicates
that the violations listed in the report, including the SAM violations, were
brought to the attention of University officials, including Harris “in order
that appropriate action could be taken.” 

          In sum, the
testimony indicating that Harris had the authority to enforce the University’s
financial rules, when read with the audit report, provides some evidence that
Harris had the authority to enforce SAM 03.A.05.  We conclude that Barth offered sufficient
evidence, for purposes of establishing jurisdiction under the Whistleblower
Act, to show that he reported a violation of the SAM, a “law,” to the
appropriate law enforcement authority.  Thus,
we hold that the trial court had subject-matter jurisdiction over Barth’s
whistleblower claim.[8]  
We overrule the University’s sole
issue on remand asserting that the trial court lacked subject-matter
jurisdiction over Barth’s whistleblower claim.[9]  
Conclusion
          We affirm the
judgment of the trial court.  
 
 
Laura Carter Higley
                                                          Justice

 
Panel consists of Justices Keyes, Higley, and
Matthews.[10]




[1]           Tex. Gov’t Code Ann. §§ 554.001–.010 (Vernon 2004).
 


[2]           Barth v. University of Houston, 265
S.W.3d 607, 616 (Tex. App.—Houston [1st Dist.] 2008, pet. granted). 
 


[3]           290
S.W.3d 876, 883 (Tex. 2009).
 


[4]           Barth v. University of Houston, 313 S.W.3d 817, 818 (Tex. 2010).  


[5]           Tex.
Penal Code Ann. § 37.10 (Vernon 2011).


[6]           Barth was also required to show that
he had, in good faith, reported a violation of the law.  See
Tex. Dep’t of Transp. v. Needham, 82
S.W.3d 314, 320 (Tex. 2002). In its briefing, the University contends that
Barth did not have a good faith belief, based on his training and experience,
that Stutts had violated the Penal Code. 
The University does not assert that Barth did not have a good faith
belief that Stutts violated the SAM. 
Indeed, unlike the alleged Penal Code violation, internal auditor Guyton
found that Stutts had violated the SAM. 
In addition, Barth testified that he had learned of Stutts’s act of
entering into the public relations contract without following University
financial rules from business manager, Dave Gilkeson, who was himself an
admitted participant in the complained-of conduct.  Gilkeson told Barth that he feared for his
job because of his participation.  It is
reasonable to infer that Barth found Gilkeson’s information to be credible
based on Gilkeson’s admitted involvement in the complained-of conduct.  In other words, evidence was presented that
Barth had a good faith belief that the SAM had been violated when he reported
Stutts’s conduct to University officials. 


[7]           The University asserts that the record
contains no evidence to show that the MAPP is a “law” as defined in the
Whistleblower Act.  We agree.  In contrast to his testimony regarding the
SAM, Guyton’s testimony indicates that the MAPP is not promulgated pursuant to
the Board of Regents’ authority.


[8]           With regard to Barth’s report of the
SAM violation, the University challenges only the elements of the Whistleblower
Act discussed supra.  The University challenges the causation
element of the act with respect to Barth’s report of a violation of criminal law
only.  To the extent that the University
claims that such element is also in dispute with respect to the reporting of
the SAM violation, we rely on our analysis in our opinion on original
submission with respect to causation.  See Barth, 265 S.W.3d at 616–18 (holding that Barth
presented some evidence to support jury’s finding that his reports of Stutts’s
actions resulted in retaliation by the University; that is, his reports were “a
cause” of an adverse employment action).
 


[9]           We need not discuss the University’s
jurisdictional challenges to Barth’s whistleblower claim with respect to his
reports to University officials that Stutts violated (1) the Penal Code and (2)
state law pertaining to the administration of government contracts.  The jury did not indicate on which of Barth’s
claimed law-violation reports it found liability under the Whistleblower
Act.  We are mindful that the supreme
court remanded this case to us for the limited determination of whether the trial
court had subject-matter jurisdiction as discussed in Lueck.  Barth’s report to
Harris regarding Stutts’s conduct violating the SAM supports his whistleblower
claim and imbues the trial court with subject-matter jurisdiction.  Because there is a basis for jurisdiction to
support the claim, we affirm the trial court’s judgment.
 


[10]         The Honorable Sylvia Matthews, Judge of
the 281st District Court of Harris County, participating by assignment.